Case 3:17-cr-00484-BRM Document 42 Filed 03/08/21 Page 1 of 4 PagelD: 388

Siddeeq Williams March 5, 20Z1
Reg. No. 71042-050

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

Honorable Brian R. Martinotti
United States District Court
District of New Jersey

402 East State Street
Trenton, New Jersey 08608

Re: United States v. Siddeeq Williams
Case No. 3:1/-CR-00484-BRM-1

Dear Honorable Judge Martinotti,

I'm writing to you once again to update you on the current
Situation at hand because it is getting worst by the day, regarding my stay
here at Fort Dix and how it relates to my request for Compassionate Release
currently before this Court.

Since my last update over a week ago on February 25, 2021, so much
has taken place here. Being that we had 2 positive inmates on this day of the
25th, my building, 5812, was placed on lockdown, leaving all buildings on the
West Compound except 5841, which is the UNICOR building, on lockdown. This

forced the remaining people in 5841, who didn't work for UNIOCOR, to work food
service starting February 26th.

On Monday, March 1, 2021, four days after the first two positive
cases in my building, 5812, one being my cellie, were removed, most of my

building was tested with about a dozen, including myself, not being tested

with no expaination as to why we weren't being tested. On that same day,
building 5802 was partially let off lockdown just for essential workers being

my building worked the whole compound while every building was on lockdown
except building 5841, which is UNICOR.
Case 3:17-cr-00484-BRM Document 42 Filed 03/08/21 Page 2 of 4 PagelD: 389
a a TTT NS

On Tuesday, March 2, 2021, I emailed the Warden and Assistant
Warden to let them know I wasn't tested and the rest of the building was. I
also followed proper procedure and put in a (BP-8) form with my counselor for

explanation from medical.

On Wednesday, March 3, 2021, results came back from that Monday's
COVID tests. Only 8 people were supposed to have tested positive out of about
200 people including one inmate testing positive for a second time. I also
received a response from the Assistant Warden, Dr. Kodger, stating she would

forward my inquiry to health services for a response.

On Thursday, March 4, 2021, another inmate is forced to be
retested and removed from my building, 5812, after constantly vomiting and
having multiple COVID-19 symptoms but supposed to have tested negative on
Monday's test. While many other inmates feel sick or are feeling the after
affects from having COVID-19, including myself. Also, on this day, building
5841 is placed back on lockdown for someone testing positive.

Today, March 5, 2021, I asked my counselor if he had a response
from medical as to why me and other inmates weren't retested and his answer
was "My (BP-8) was sent to Mr. Wilk, who's one of the people in charge over at

medical, hasn't responded yet."

As of today on the BOP's website, Fort Dix would have you believe
that only 42 inmates and 39 staff are infected with 1 inmate death when the
truth is may more inmates, including myself, are sick from COVID-19 and its
aftereffects. Proof being most of the units being on lockdown alone, just one
compound with over 1000 inmates on it. Attached are the two emails for the
Warden and Assistant Warden.

Respectfully Submitted,

ther [pbb

“aie Williams
Case 3:17-cr-00484-BRM Document 42 Filed 03/08/21 Page 3 of 4 PagelD: 390

TRULINCS 71042050 - WILLIAMS, SIDDEEQ Q - Unit: FTD-Q-B

eww wee ewes ewe eee ee ew ee SER EB OB ew Be BEB TE REEDS HOSES RENEE SEE MEH SEEE EET SHER EE EEE EE OE wee eee

FROM: 71042050 WILLIAMS, SIDDEEQ Q

TO: Warden
SUBJECT: ***Request to Staff*** WILLIAMS, SIDDEEQ, Reg# 71042050, FTD-Q-B

DATE: 03/02/2021 06:13 AM

To:
Inmate Work Assignment: PM YARD

I would like to know why most of my unit was tested yesterday for Covid-19, but | was told | wouldn't be tested with no
explanation.
Case 3:17-cr-00484-BRM Document 42 Filed 03/08/21 Page 4 of 4 PagelID: 391

TRULINCS 71042050 - WILLIAMS, SIDDEEQ Q - Unit: FTD-Q-B

FROM: AW Services

TO: 71042050 WILLIAMS, SIDDEEQ Q
SUBJECT: RE:***Inmate to Staff Message***
DATE: 03/03/2021 06:32 PM ;

Your inquiry was forwarded to health service for a response.

>>> ~AI"WILLIAMS, ~*!SIDDEEQ Q" <71042050@inmatemessage.com> 3/2/2021 6:11 AM >>>
To: Dr. Kodger
Inmate Work Assignment: PM YARD

| would like to know why most of my unit was tested yesterday for Covid-19 but | was told that | wasn't going to be tested with
no explanation.
